Citation Nr: 1422040	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  07-15 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for venereal disease, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for a pulmonary disorder, other than sleep apnea. 

3.  Entitlement to service connection for a skin condition.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.  During the course of this appeal the Veteran died in August 2013.  The Veteran's surviving spouse has been substituted as the claimant on appeal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, found that new and material evidence had not been submitted sufficient to reopen claims for service connection for venereal disease with impotency, and denied service connection for pulmonary problems and a skin condition. 

In a January 2008 statement of the case (SOC), the RO found that new and material evidence had been received to reopen the claim for service connection for venereal disease with impotency and addressed the claim for service connection on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383   (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized this matter on appeal as reflected on the title page. Additionally, the Board notes that, in a July 2008 rating decision, the RO granted service connection for erectile dysfunction as secondary to service-connected diabetes mellitus type II.  Despite the July 2008 grant of service connection, the RO continued to characterize the issue on appeal as entitlement to service connection for venereal disease with impotency (as reflected in October 2008, February 2009, and June 2009 supplemental SOCs (SSOCs)).  Regardless, in light of the July 2008 grant of service connection for erectile dysfunction, the Board has characterized this issue on appeal as reflected on the title page. 

As regards the claim for service connection for a pulmonary disorder, the Board notes that the record includes diagnoses of and treatment for sleep apnea. Accordingly, the Board has considered expanding the claim for service connection for pulmonary problems to include sleep apnea, as per Clemons v. Shinseki.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, during the pendency of this appeal, in July 2009, the Veteran filed a claim specifically seeking service connection for sleep apnea, and in a February 2010 rating decision, the RO denied such claim.  The Veteran did not appeal the February 2010 denial of service connection for sleep apnea and, therefore, it became final. See 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  As the claim for service connection for sleep apnea has already been adjudicated by the RO, the Veteran's claim for service connection for pulmonary problems will not be expanded to include such issue and, therefore, this issue has been characterized as reflected on the title page. 

In his April 2007 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Veterans Law Judge at the RO.  A March 2012 letter advised the Veteran that his hearing was scheduled for April 2012.  However, in a March 2012 statement, the Veteran indicated that he wanted to cancel his Board hearing.  There are no outstanding hearing requests of record. 

The Board remanded this case for additional development in May 2012.  The case is now returned for appellate review.

While the Veteran had previously signed a form designating a Veterans Service Organization as his representative, the Veteran's widow has not elected a representative from the list that she was provided from the RO in January 2014.  Therefore, the appellant is presently unrepresented at this time.

Finally, the Board notes that the record reflects that, in June 2006, the VA Medical Center (VAMC) in Memphis, Tennessee, denied entitlement to payment or reimbursement for medical expenses incurred on February 15, 2005.  In July 2006, the Veteran filed a notice of disagreement (NOD) with this denial.  The claims file reflects that a copy of the Veteran's NOD was sent to the VAMC in July 2006. There is no indication in the record currently before the Board whether the VAMC addressed the Veteran's July 2006 NOD; however, it does not appear that complete records regarding the Veteran's claim for medical expense reimbursement are associated with the record before the Board at this time.  In this regard, no claim for medical expense reimbursement regarding treatment on February 15, 2005 is included in the record before the Board.  Accordingly, this matter is referred to the VAMC for appropriate action to include, if warranted, issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of service connection for venereal disease, pulmonary disorder other than sleep apnea, and skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for venereal disease was previously denied in a July 1992 rating decision.  The Veteran did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision.  

2.  The evidence received since the July 1992 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Since the July 1992 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for venereal disease; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for venereal disease was originally denied in a July 1992 rating decision on the basis that there was no medical evidence of a venereal disease after discharge from service.  The Veteran was notified of his appellate rights in an August 1992 letter but did not appeal the July 1992 rating decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New and material evidence has been received.  Evidence added to the record since the time of the last final decision includes statements from the Veteran in an April 2008 VA diabetes mellitus examination that he had penile rashes for the past year.  During VA treatment in June 2009 the Veteran also complained of a rash in his groin area, which would come and go since returning from Vietnam.  

The Board finds that this medical evidence is both new and material.  Specifically, the newly received competent lay evidence tends to show that the Veteran presently has ongoing symptoms in his groin area that could possibly be attributed to venereal disease.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2013).

Therefore, the Board finds that new evidence is material.  Accordingly, the Veteran's claims are considered reopened.  Shade v. Shinseki, 24 Vet. App. 110   (2010).




ORDER

New and material evidence has been received to reopen a service connection claim for venereal disease, and to this extent only, the appeal is granted.


REMAND

With respect to the claim for service connection for a skin condition and venereal disease, the evidence is somewhat intermixed.  The Veteran's service treatment records reflect that, in August 1970, he presented with complaints of urethral discharge and a papulo-squamous eruption of the trunk, extending to the extremities.  He was evaluated by the dermatology clinic, where the diagnoses were gonococcal urethritis and papulo-squamous eruption involving the trunk, most likely secondary syphilis.  The Veteran returned three days later, at which time the physician noted that he had had a rather typical Herxheimer reaction, which he felt essentially confirmed the diagnosis of secondary syphilis.  In July 1971, he presented with a rash in his groin area.  The impression was heat rash, history of syphilis.  The Veteran was referred to the medical officer, who rendered a diagnosis of tinea versicolor. 

Post-service VA treatment records include findings of seborrheic dermatitis irritative in 2010.  As noted above, during an April 2008 VA diabetes mellitus examination, the Veteran reported that he had penile rashes for the past year.  He also complained of a rash on his back which would come and go for several years. No skin rashes were noted on examination.  During VA treatment in June 2009, the Veteran complained of a rash which would come and go since returning from Vietnam.  The following day, the Veteran reported that he had a rash which would come and go on his arms and groin area, and stated that he had had this rash since he was in Vietnam.  A treatment record a few days later reflects that the Veteran had no rashes on examination. 

The Veteran is competent to describe a rash.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  In addition, while the post-service treatment records reflect that examination of the skin revealed no rashes on several occasions, the Veteran has described rashes which would "come and go" since service.  Thus, the absence of rashes on the dates of examination does not necessarily contradict his report.  The Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  The report of a continuity of symptomatology suggests a link between the Veteran's current complaints regarding rashes and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

The Veteran was provided with a VA examination in November 2012, which found that there was no relationship between the diagnoses of seborrheic dermatitis or chronic dry skin and military service with rationale.  However, part of the Board's remand was for the RO to obtain dermatology clinic records dated in January 2011, July 2011, and October 2011.  This development was not conducted and it does not appear that the examiner who provided the opinion in November 2012 had access to these records.  This must be remedied on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition with respect to the venereal disease claim, an opinion is warranted to determine whether there is any evidence that the Veteran's complaints of chronic rashes in his groin area are related to the findings of secondary syphilis in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the service connection claim for pulmonary disorder other than sleep apnea, the Board remand directed the RO to obtain copies of a January 2011 emergency room treatment record for upper respiratory infection.  This was not accomplished and must be remedied on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally an opinion is also warranted for the pulmonary disorder claim.  The record shows multiple complaints of shortness of breath and chest pain.  The Veteran had other significant disabilities, which could explain these symptoms, including atrial fibrillation and congestive heart failure.  But the Board is not qualified to make the medical determination that the Veteran's complaints are not attributed to a pulmonary disorder absent medical evidence which does so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, an opinion is warranted with respect to the service connection claim for a pulmonary disorder, as well.

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain copies of VA dermatology clinic records dated in January, July, and October 2011, as well as an emergency room visit for an upper respiratory infection in January 2011 from the VAMC in Memphis.  If efforts to obtain these records are unsuccessful notify the appellant and indicate what further steps VA will make concerning the claim.

2.  Thereafter, arrange for a medical opinion to be provided by a dermatologist.  The claims file must be made available to, and reviewed by, the dermatologist.  

The dermatologist should identify from the record all current skin diagnoses the Veteran had prior to his death, if any.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any skin disability diagnosed after service had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion please consider the following factors:

(a)  the Veteran's service in Vietnam and his competent complaints of skin rashes on and off since his service in Vietnam.

(b) service treatment records in August 1970 documenting complaints of urethral discharge and a papulo-squamous eruption of the trunk, extending to the extremities, with diagnoses of gonococcal urethritis and papulo-squamous eruption involving the trunk, and secondary syphilis. 

(c)  service treatment records in July 1971 documenting complaints of rashes in his groin area with an impression of heat rash, history of syphilis, and later diagnoses of tinea versicolor.

(d)  post-service dermatology clinic records, and VA genitourinary examination in April 2008, as well as, November 2013 examination report and opinion.

The dermatologist must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be reached without resort to speculation, please state why this is so. 

3.  Thereafter, arrange for a medical opinion to be provided by a pulmonologist.  The claims file must be made available to, and reviewed by, the pulmonologist.  

The pulmonologist should identify from the record all current pulmonary disorders the Veteran had prior to his death, if any.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any pulmonary disability diagnosed after service had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion please consider the following factors:

(a)  the Veteran's chronic complaints of chest pain and shortness of breath,

(b)  his diagnoses of atrial fibrillation and congestive heart failure,  

(c)  a VA July 2007 chest x-ray showing mild prominent interstitial markings centrally with an assessment of chest pain, congestive heart failure, and atrial fibrillation, and 

(d) a VA September 2007 VA treatment record showing a diagnosis of bronchitis.

The pulmonologist must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be reached without resort to speculation, please state why this is so.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal.  If either of the benefits remains denied, issue the appellant a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


